       Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 1 of 17. PageID #: 314




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 BRENDA PARRISH, INDIVIDUALLY            )       CASE NO. 1:19-CV-02995
 AND AS ADMINISTRATRIX OF THE            )
 ESTATE OF KYLE J. PARRISH               )
                                         )       JUDGE JAMES S. GWIN
        Plaintiff                        )
                                         )
 vs.                                     )       PLAINTIFF’S RESPONSE TO
                                         )       DEFENDANTS’ MOTION TO DISMISS
 MEDTRONIC USA, INC., et al.             )       PLAINTIFF’S FIRST AMENDED
                                         )       COMPLAINT FOR FAILURE TO
        Defendants                       )       STATE A CLAIM, AND
                                         )       ALTERNATIVE MOTION FOR LEAVE
                                         )       TO AMEND COMPLAINT




        Now comes Plaintiff, by and through undersigned counsel, and hereby submits the

following as her Response To Defendants’ Motion To Dismiss Plaintiff’s First Amended

Complaint For Failure To State A Claim And Alternative Motion For Leave To Amend

Complaint. Defendants’ arguments are premised on a reading of the Amended Complaint

which is only supported if the document is not read as a harmonious whole. Plaintiff’s

Amended Complaint does articulate a plausible set of facts which, if true, constitute a

parallel claim, and thus survives preemption. Plaintiff’s Amended Complaint identifies a

specific federal good manufacturing practices requirement applicable to the specific

HVAD at issue, and alleges that the specific HVAD sold to Plaintiff’s Decedent was




                                             1
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 2 of 17. PageID #: 315




defective in that it did not conform with this requirement. This is more than sufficient to

state a “parallel” claim and press onward with pursuit of the claim on the merits.

       Additionally, as it relates to Plaintiff’s claims for fraudulent misrepresentation, it is

an overstatement to assert that these claims are preempted. Defendant’s fraudulent

conduct was the promotion of off-label uses which were not subject to the PMA

approval and which Defendants knew were far riskier. The FDA declined to permit

destination therapy as an acceptable use in announcing the PMA approval of the

device. See Exhibit 1, PMA Approval Letter. The Summary of Safety and Effectiveness

Data makes clear that the FDA considered, and expressly denied, use of the HVAD for

destination therapy pending the results of the Endurance clinical trials. See Exhibit 2,

SSED. As use of the HVAD for destination therapy had not received PMA approval from

the FDA at the time Mr. Parrish was sold the device, Plaintiff’s claims cannot be

preempted. Even assuming there is preemption here, Plaintiff’s claims are parallel

claims in that they raise a valid state law tort claim, and successfully correlate this tort

with violation of the PMA by Defendants in promoting off-label uses of the device. As

the fraudulent misrepresentations were conducted over a span of several years by

multiple agents of Defendants, and Defendants are in sole possession of the identity of

those agents, a lenient application of Civil Rule 9(B) is warranted here.

       Assuming the Court is not in agreement that the Plaintiff has met the pleading

standard articulated in Iqbal and Twombly, Plaintiff respectfully requests that the Court

grant her leave to amend the Complaint pursuant to Fed. R.Civ.P. 15(a)(2). Plaintiffs

have given notice to Defendants that they have presented claims for manufacturing

defects under the Ohio Products Liability Act, and have pointed to pertinent good



                                               2
      Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 3 of 17. PageID #: 316




manufacturing practices imposed on Defendants by the FDA which the specific device

sold to Plaintiff violates. Defendants have been given fair notice of the nature of the

claims against them, and their Motion to Dismiss can be summarized as an assertion

Plaintiff has failed to allege pedantic and ultimately formulaic details. If Defendants’

concern is that exact sections of the OPLA and IEC-60601-1 are not cited, then they are

not warranted a dismissal but a more definite statement. Plaintiff would be severely

prejudiced to dismiss the Complaint without affording Plaintiff an opportunity to first

amend the Complaint to identify the sections of the OPLA and IEC-60601-1 which are

clearly implicated in Plaintiff’s Complaint.

       For these reasons, Plaintiff respectfully requests that the Court deny Defendant’s

Motion to Dismiss, as the Complaint has sufficiently plead a parallel claim and thus is

not preempted. Should the Court disagree and find Defendants’ motion well taken,

Plaintiff respectfully requests leave to amend the original state court Complaint to

comply with the pleading standards under federal law. Plaintiff’s reasoning is more fully

stated in the below Brief in Opposition

                                           Respectfully submitted,

                                           PERANTINIDES & NOLAN CO., L.P.A.


                                           /s/ Matthew A. Mooney
                                           PAUL G. PERANTINIDES (0006618)
                                           MATTHEW A. MOONEY (0093332)
                                           Attorneys for Plaintiff
                                           300 Courtyard Square
                                           80 South Summit Street
                                           Akron, OH 44308-1736
                                           (330) 253-5454
                                           (330) 253-6524 Fax
                                           Email: paul@perantinides.com
                                                  mmooney@perantinides.com

                                               3
      Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 4 of 17. PageID #: 317




                                 BRIEF IN OPPOSITION



1. SUMMARY OF LAW

    I. Preemption and Parallel Claims

    “Except as provided in subsection (b) […], no State or political subdivision of a State

may establish or continue in effect with respect to a device intended for human use any

requirement--   (1) which is different from, or in addition to, any requirement

applicable under this chapter to the device, […].” 21 U.S.C. § 360k(a)(1), emph.

added. Thus, § 360k does not prevent a State from providing a damages remedy for

claims premised on a violation of FDA regulations; the state duties in such a case

"parallel," rather than add to, federal requirements. Riegel v. Medtronic, Inc., 552 U.S.

312, 322, 128 S. Ct. 999, 1007, 169 L.Ed.2d 892, 902 (2008), citing Medtronic v. Lohr,

518 U.S., at 495, 116 S. Ct. 2240, 135 L. Ed. 2d 700 (1996).

       In order for a state requirement to be parallel to a federal requirement, and thus

not expressly preempted under § 360k(a), the plaintiff must show that the requirements

are “genuinely equivalent.” McMullen v. Medtronic, Inc., 421 F.3d 482, 489 (7th Cir.

2005), citing Bates v. Dow Agrosciences LLC, 544 U.S. 431, 453, 125 S. Ct. 1788, 1804,

161 L. Ed. 2d 687 (2005) (emphasis in original). State and federal requirements are not

genuinely equivalent if a manufacturer could be held liable under the state law without

having violated the federal law. Id. at 489. To survive pre-emption, the state-law

requirement need not be phrased in the identical language as its corresponding federal

requirement. Bates, supra at 454.




                                             4
      Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 5 of 17. PageID #: 318




    II. Ohio Products Liability Act – Standard for Pleading Manufacturing Defect

    In order for a plaintiff to recover on a products liability claim under Ohio Revised

Code § 2307.74, they must establish by a preponderance of the evidence that: “(1)

[t]here was, in fact, a defect in the product manufactured and sold by the defendant; (2)

such defect existed at the time the product left the hands of the defendant; and (3) the

defect was the direct and proximate cause of the plaintiffs' injuries or loss.” Saraney v.

TAP Pharm. Prod., Inc., No. 104 CV 02026, 2007 WL 148845, at *7 (N.D. Ohio Jan. 16,

2007), citing State Auto. Mut. Ins. Co. v. Chrysler Corp., 36 Ohio St.2d 151, 304 N.E.2d

891, paragraph two of the syllabus (1973); see also State Farm Fire & Cas. Co. v.

Chrysler Corp., 37 Ohio St.3d 1, 523 N.E.2d 489 (1988).

    III. Fraudulent Misrepresentation Claims and Preemption

    Courts have held that “a private litigant cannot bring a state-law claim against a

defendant when the state-law claim is in substance (even if not in form) a claim for

violating the FDCA—that is, when the state claim would not exist if the FDCA did not

exist. Kubicki on behalf of Kubicki v. Medtronic, Inc., 293 F. Supp. 3d 129, 186 (D.D.C.

2018). Where misrepresentation claims are based on independent state law duties that

would apply to a seller of a product not subject to any federal regulations who engaged

in similar alleged misconduct, they are not impliedly preempted. Schouest v. Medtronic,

Inc., 13 F. Supp. 3d 692, 705 (S.D. Tex. 2014), citing Houston v. Medtronic, Inc., 957

F.Supp.2d at 1179 (holding that state fraud-based claims that include off-label promotion

allegations are not impliedly preempted under Buckman “because they are moored in

traditional state common law that exists independently from the FDCA”); see also Eidson

v. Medtronic, Inc., 981 F.Supp.2d at 885, 2013 WL 5533081, at *11 (finding that fraud



                                            5
      Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 6 of 17. PageID #: 319




claims based on off-label promotion escape preemption because such claims “are based

on state common law tort duties that exist independently from the FDCA and not solely

by virtue of the FDCA”).


    IV. Civil Rule 9(B) – Less Stringent Application

    In cases where the plaintiff is alleging that the fraud occurred over a multi-year

period, the plaintiff is not required to allege all facts supporting each and every instance

when each defendant engaged in fraud. See United States ex rel. Lee v. SmithKline

Beecham, Inc., 245 F.3d 1048, 1051 (9th Cir.2001). When the facts relating to the

alleged fraud are peculiarly within the perpetrator's knowledge or control or where fraud

occurred over an extended period of time and consists of numerous acts, the specificity

requirements of Rule 9(b) are applied less stringently. See, e.g., United States ex rel.

Thompson v. Columbia Healthcare Corp., 125 F.3d 899, 903 (5th Cir.1997).


    V. Leave to Amend

    “In all other cases, a party may amend its pleading only with the opposing party's

written consent or the court's leave. The court should freely give leave when justice

so requires.” Fed. R. Civ. P. 15(a)(2), emph. added. Where a complaint fails to plead

sufficient facts to state a claim, the plaintiff may seek leave to amend the deficient

complaint. It is within the sound discretion of the district court to grant or deny leave to

amend, and the district court has discretion to deny leave for good reason, including

futility, bad faith, undue delay, or undue prejudice to the opposing party. Iqbal v.

Ashcroft, 574 F.3d 820, 822 (2d Cir. 2009), on remand from Ashcroft v. Iqbal, 556 U.S.

662, 687, 129 S. Ct. 1937, 1954, 173 L. Ed. 2d 868 (2009) (“The Court of Appeals



                                             6
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 7 of 17. PageID #: 320




should decide in the first instance whether to remand to the District Court so that

respondent can seek leave to amend his deficient complaint.”), citing McCarthy v. Dun

& Bradstreet Corp., 482 F.3d 184, 200 (2d Cir.2007).


2. ARGUMENT AND ANALYSIS

   I. Plaintiff’s Claims Against Medtronic and Heartware For Strict Liability Are
      Parallel Claims and Thus Not Preempted.


   Defendants claim that Plaintiff’s claims are preempted by federal law pursuant to the

Food, Drug, and Cosmetic Act and the regulations of the Food and Drug Administration.

However, a harmonious reading of Plaintiff’s Amended Complaint dispels any notion

that Plaintiff has failed to raise a parallel claim. Defendants argue this Court should rely

on Riegel when determining whether common law claims are available to Plaintiffs in

products liability suits concerning Class III medical devices which have received

Premarket Approval (“PMA”) from the FDA. As Defendants correctly state, the Riegel

court determined:

       “Except as provided in subsection (b) of this section, no State or political
       subdivision of a State may establish or continue in effect with respect to a device
       intended for human use any requirement—

       1. which is different from, or in addition to, any requirement applicable
          under this chapter to the device, and

       (2) which relates to the safety or effectiveness of the device or to any other
       matter included in a requirement applicable to the device under this chapter. §
       360k(a).”


Riegel v. Medtronic, Inc., 552 U.S. 312, 316, 128 S. Ct. 999, 1003, 169 L.Ed.2d 892,

898 (2008) (emph. added).




                                             7
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 8 of 17. PageID #: 321




      However, as Defendants correctly recognized in their Motion to Dismiss, Riegel

carved out a narrow exception to express preemption for “parallel claims:” state

common law claims that are “premised on a violation of FDA regulations” and thus

‘parallel,’ rather than add to, federal requirements. 552 U.S. at 330 (citation omitted).”

(Defendants Reply in Support, 12). In fact, in a similar case to Riegel, the Supreme

Court of the United States “disclaimed a conclusion that general federal requirements

could never pre-empt, or general state duties never be pre-empted,” holding in that case

“no pre-emption occurred in the case at hand based on a careful comparison between

the state and federal duties at issue.” Riegel v. Medtronic, Inc., 552 U.S. 312, 322, 128

S. Ct. 999, 1007, 169 L.Ed.2d 892, 902 (2008).

      Although the Supreme Court did affirm the lower court’s ruling, it held:

      “State requirements are pre-empted under the MDA only to the extent that they
      are "different from, or in addition to" the requirements imposed by federal
      law. § 360k(a)(1).

      Thus, § 360k does not prevent a State from providing a damages remedy
      for claims premised on a violation of FDA regulations; the state duties in
      such a case "parallel," rather than add to, federal requirements. Lohr, 518
      U.S., at 495, 116 S. Ct. 2240, 135 L. Ed. 2d 700; see also id., at 513, 116 S. Ct.
      2240, 135 L. Ed. 2d 700.”

Riegel v. Medtronic, Inc., 552 U.S. 312, 330, 128 S. Ct. 999, 1011, 169 L.Ed.2d 892,

906 (2008).

              a. Plaintiff’s Amended Complaint plausibly pleads                  the   facts
                 necessary to state a claim of manufacturing defect

      In their Motion to Dismiss, Defendants insist that Plaintiffs have failed to raise a

parallel claim for a design defect for a multitude of reasons, most of which are based on

a reading of Plaintiff’s Amended Complaint that does not consider all of the allegations

in the Complaint as a unified whole. The intention that the document be read in this way

                                            8
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 9 of 17. PageID #: 322




is expressly stated in Paragraph 1, which states “[t]his Complaint is to be read as one

harmonious document, and each paragraph of the Complaint is intended to, and does

indeed incorporate the statements contained in every other paragraph of the Complaint

as if fully rewritten therein.” Amended Complaint, ¶1. In so doing, it is indisputable that

Plaintiff has plead all that is required of her to raise a valid parallel claim for a

manufacturing defect; she has alleged that the Defendants designed and manufactured

the HVAD Device (Amended Complaint ¶¶3, 14, 47, 59); that there are FDA regulations

which apply to the HVAD Device (Amended Complaint ¶¶ 52, 53, 54, 56); there was in

fact a defect in the HVAD Device (Amended Complaint ¶¶ 57, 59); the defect existed at

the time the product left the hands of the Defendants (Amended Complaint ¶¶ 57); and

the defect was the direct and proximate cause of the Plaintiffs' injuries or loss (Amended

Complaint ¶¶ 59, 60, 61, 62, 63, 64, 65).

             b. Plaintiff’s claims are not premised on design defect, but plainly
                state a manufacturing defect was present in the HVAD Device at
                issue

      Contrary to Defendants’ assertion that Plaintiff merely “tries to disguise a design

defect claim as a manufacturing defect claim,” it is clear that when referencing “the

HVAD Device” Plaintiff is addressing defects in a very specific HVAD device implanted

in her husband on May 5, 2017 (Amended Complaint, ¶2) and that this specific HVAD

device was defective in manufacture by differing from identical units and the standards

set by the PMA and IEC-60601-1. Amended Complaint, ¶57. There is no assertion in

the Amended Complaint that the design of these products generally was defective.

Defendants do not contest, and thus concede, that IEC-60601-1 and its subsections are

requirement imposed by the FDA on the HVAD Device. Such an argument would be


                                            9
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 10 of 17. PageID #: 323




difficult to raise, as the SSED for the device explicitly lists IEC-60601-1 as a recognized

standard of the FDA with which the HVAD is to be in compliance. Exhibit 2, p.5.

Defendants do claim, however, that Plaintiff has not specified which FDA-prescribed

manufacturing requirement they deviated from. Motion to Dismiss, pp. 15-16. Setting

aside Defendants’ acknowledgement of IEC-60601-1 as a controlling standard in their

own SSED for the HVAD device, it is possible Defendants are claiming Plaintiff has

failed to cite the specific subsection of the applicable standard. The standard is

voluminous, but from the pages attached here it is clear there are only two sections

which concern the “ingress of water” discussed throughout Plaintiff’s Amended

Complaint. See Exhibit 3, Selected Pages from IEC-60601-1; Amended Complaint ¶¶7,

54, 56. Though the exact citation is not provided, Plaintiff has specified the applicable

manufacturing standards which apply to the HVAD Device at issue, and the manner in

which the HVAD was defective in a manner failing to meet these standards. Thus

Plaintiff has identified the applicable standards with sufficient specificity. See Kodger v.

Zimmer Biomet Holdings, Inc., No. 1:17-CV-1350, 2017 WL 4348997, at *6 (N.D. Ohio

Sept. 29, 2017).

              c. Plaintiff’s manufacturing defect claims are appropriately plead
                 under the Ohio Product Liability Act


       Defendants assert Plaintiff’s Amended Complaint fails to properly plead a

manufacturing defect cause of action pursuant to the Ohio Product Liability Act by virtue

of the fact that the corresponding section of the act is not cited in Plaintiff’s Amended

Complaint. However, as discussed above, Plaintiff has identified that her claims are

premised on manufacturing defect and satisfied the pleading requirements for each of


                                            10
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 11 of 17. PageID #: 324




the factors in succeeding on such a claim, as well as identified that Defendants were in

breach of the Ohio Product Liability Act’s various statutes which would include O.R.C.

2307.74 concerning manufacturing defect. Amended Complaint, ¶58. Should the Court

determine this is insufficient, then the remedy is not a dismissal, but to permit Plaintiff to

amend her Complaint to identify the specific statute implicated. See Kodger, supra at *6.

Many courts have held similarly. See Boroff v. Alza Corp., 685 F. Supp. 2d 704, 709

(N.D. Ohio 2010)(“Plaintiff will be permitted to amend her complaint in order to assert

the lack of an accurate warning with respect to her OPLA claim.”); White v. DePuy, Inc.,

129 Ohio App.3d 472, 478 n. 2, 718 N.E.2d 450, 454 n. 2 (requiring the parties to

resubmit briefing when neither party had ap-plied the OPLA to product liability claims);

Delahunt, 241 F.Supp.2d at 844 (dismissing count of complaint without prejudice to be

replead pursuant to OPLA).

   For the above reasons, Plaintiff has plausibly pleaded a parallel manufacturing

defect claim, and Defendants’ Motion to Dismiss the Amended Complaint must be

denied. Alternatively, the minor defects Defendants allege as to specific citations to law

and industry standard can be easily corrected by an amendment to the Complaint, and

Plaintiff respectfully requests leave to do so should the Court find Defendants’ motion

well taken.

   II. Plaintiff’s Amended Complaint states a valid claim for fraudulent
       misrepresentation.


              a. The sale of the HVAD Device to Plaintiff’s Decedent took place
                 prior to receiving PMA for destination therapy, and thus there can
                 be no FDA preemption.




                                             11
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 12 of 17. PageID #: 325




       Defendants’ assertion that Plaintiff’s claims are preempted hinges on the

issuance of PMA for the HVAD Device in November 2012. However, the PMA in 2012

was strictly limited to use of the device as a bridge to transplantation of a human heart.

The intended use for Mr. Parrish in May of 2017 as a destination therapy was not a use

that was approved in the 2012 PMA, and thus the first prong of Riegel is not established

– without an FDA determination as to the safety of the product for the off-label use,

there can be no conflict between the FDA’s determination of safety and the State’s. As

such, Plaintiff’s fraudulent misrepresentation claims cannot be preempted, and must be

permitted to move forward.

              b. Assuming the first prong of Riegel is met, preemption does not
                 apply to fraudulent misrepresentation claims.


       Plaintiffs do not allege a “fraud on the FDA” claim as Defendants allege; the

“fraud” is not on the FDA, but on the Decedent who relied on the company’s

misrepresentations to his surgeon and the patient community generally. Some courts

have found that fraudulent misrepresentations are not expressly or impliedly preempted.

The court in Ramirez was one such court. In Ramirez, the plaintiff’s fraud claim was that

defendant Medtronic fraudulently concealed information relating to a use of a bone graft

product called Infuse that the FDA had not approved. Ramirez v. Medtronic Inc., 961 F.

Supp. 2d 977, 997 (D. Ariz. 2013), clarified on denial of reconsideration (Oct. 24, 2013).

The court found that by sidestepping the FDA-approved channel, Medtronic opened

itself to state law claims based on its off-label promotion. Id.;

        “The absence of federal approval of the specific use and the absence of federal
       regulations that govern how a manufacturer promotes the off-label use of its
       device means that traditional state-law standards of conduct remain and govern
       manufacturers' conduct. Section 360k does not apply by its terms to those

                                              12
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 13 of 17. PageID #: 326




       claims. It is true that § 360k might preempt fraud claims (or failure to warn or
       design defect claims, as discussed below) in other contexts. But in light of the
       presumption against preemption, the Court looks at Ramirez's claims in the
       specific factual context of off-label promotion and not at fraud claims in
       general. Within the specific scenario that Ramirez has presented, the state
       law prohibition on fraud will not require Medtronic to do anything different
       from or in addition to the federal requirements.”

Id., emphasis added. The court found that Ramirez's fraud claim is not impliedly

preempted under Buckman, because the state law fraud claim exists independent of

any federal regulations. Id. “Accordingly, Ramirez can bring a claim for fraud based on

Medtronic's representations during its off-label promotion efforts.” Id.

       The 9th Circuit Court reached a similar conclusion in Jones. The 9th Circuit Court

ruled that if the plaintiff had plausibly alleged in her complaint that (a) off-label use of the

defendant Medtronic’s devices had caused untoward results before the spinal

procedures were performed; (b) defendant failed to report such results to the FDA as

required; (c) this failure to report caused the FDA not to issue further warnings; and (d)

in turn, this failure to warn caused plaintiff’s injuries, any such claim would not be

preempted. Jones v. Medtronic, Inc., 745 F. App'x 714, 717 (9th Cir. 2018), as amended

on denial of re-h'g (Sept. 7, 2018), citing Stengel v. Medtronic Inc., 704 F.3d 1224, 1235

(9th Cir. 2013)(“In this case, Medtronic's failure to report was more than a mere

misrepresentation to the FDA because it simultaneously misled the device's current and

potential users, to whom Medtronic owed an independent duty under state law.”)

       As   Plaintiff   has   alleged   that   Defendants’    statements     were    fraudulent

misrepresentations of off-label use for the HVAD Device, Plaintiff’s claims are like those

in Ramirez and Jones and are thus not preempted.




                                               13
       Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 14 of 17. PageID #: 327




                c. As Defendant is in sole possession of the facts necessary to
                   identify the “who, what, when, where, and how” required by Civ.R.
                   9(B), a lenient application of the rule is warranted here.


        Defendants allege that even if Plaintiff’s fraudulent misrepresentation claims are

not preempted, that Plaintiff has not met the burden of Civ. R. 9(B) in pleading the fraud

with    particularity.   However,   in   cases    where   the   plaintiff   is   alleging   that

the fraud occurred over a multi-year period, the plaintiff is not required to allege all facts

supporting each and every instance when each defendant engaged in fraud. See United

States ex rel. Lee v. SmithKline Beecham, Inc., 245 F.3d 1048, 1051 (9th Cir.2001). In

addition, when the facts relating to the alleged fraud are peculiarly within the

perpetrator's knowledge or control or where fraud occurred over an extended period of

time and consists of numerous acts, the specificity requirements of Rule 9(b) are

applied less stringently. U.S. ex rel. King v. Alcon Labs., Inc., 232 F.R.D. 568, 570 (N.D.

Tex. 2005), citing United States ex rel. Thompson v. Columbia Healthcare Corp., 125

F.3d 899, 903 (5th Cir.1997). See Also Cooper v. Pickett, 137 F.3d 616, 627 (9th

Cir.1997) (Where complaint asserting claims of improper revenue recognition identified

(i) some of the specific customers defrauded, (ii) the type of conduct at issue, (iii) the

general time frame in which the conduct occurred, and (iv) why the conduct was

fraudulent, it was “not fatal to the complaint that it [did] not describe in detail a single

specific transaction ... by customer, amount, and precise method.”). Rule 9(b) may also

be relaxed to permit discovery in a limited class of corporate fraud cases where the

evidence of fraud is within a defendant's exclusive possession. Lee, supra at 1052,

citing Wool, 818 F.2d at 1439; Deutsch v. Flannery, 823 F.2d 1361, 1366 (9th

Cir.1987). Plaintiff has identified the unknown agents of Defendants, the timeframe in

                                             14
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 15 of 17. PageID #: 328




which their fraudulent statements were made, the targets of those statements, and

reliance by Plaintiff and his physicians on those statements. As the statements were

over a multi-year period, and made by individuals who Plaintiff could not reasonably

identify but who Defendants could easily identify, Plaintiff should be permitted to benefit

from a relaxed application of Ci.v R. 9(B) at least until discovery is complete.

   III. Assuming Plaintiff Claims Against Medtronic and Heartware Have Not Been
        Sufficiently Plead, Plaintiff Should Be Granted Leave To Amend Her
        Complaint.


       Fed. Civ.R. 15(a)(2) allows a plaintiff to amend their complaint by seeking leave

of the court, and states that leave should be freely given where justice dictates. Fed.

Civ.R. 15(a)(2). Justice does so dictate here, as the pleading standard to which Plaintiff

complied in drafting her Complaint was not the standard to which Defendants now seek

to hold Plaintiff, having successfully removed the case to this Court. Even the Supreme

Court in deciding Iqbal determined that the plaintiff should be afforded the opportunity to

determine whether they may be granted leave to amend their deficient complaint. Iqbal,

supra at 687. Granting leave is within the discretion of the District Court, and the Court

may deny leave for good reason, including futility, bad faith, undue delay, or undue

prejudice to the opposing party. Id. Defendants’ allegations, at their heart, are that

Plaintiff merely failed to identify the sections of the IEC-60601-1 and OPLA which apply

to her claims. Granting Defendants’ Motion to Dismiss on the grounds that Plaintiff did

not include formulaic citations to subsections of applicable law and industry regulations

would be a windfall for Defendants and a calamity for Plaintiff. There is no futility here,

as Plaintiff has shown above that her claims – properly pleaded – are parallel claims

and thus not subject to preemption. Nor is there bad faith or undue delay, as Plaintiff

                                            15
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 16 of 17. PageID #: 329




has raised the issue promptly in response to Defendants’ allegations that the Amended

Complaint was deficient. Further there is no prejudice to Defendants in permitting

amendment, but rather it would be highly prejudicial to Plaintiff to dismiss her claims for

want of empty verbiage, particularly where she has plead the substance of these

sections sufficiently.

       For these reasons, Plaintiff respectfully requests leave to amend her Complaint

should the Court determine that it is in fact deficient under the Federal Rules.

3.     CONCLUSION

       Defendants are not entitled to dismissal here as Plaintiff has successfully plead a

parallel claim and thus avoided preemption under the Food, Drug, and Cosmetics Act.

Should the Court find otherwise, Plaintiff respectfully requests leave to amend her

Complaint, as leave should be given freely where justice so requires and a dismissal

here for failure to specifically cite to statutory subsections and subsections of industry

standards would be highly prejudicial to Plaintiff.



                                          Respectfully submitted,

                                          PERANTINIDES & NOLAN CO., L.P.A.


                                          /s/ Matthew A. Mooney
                                          PAUL G. PERANTINIDES (0006618)
                                          MATTHEW A. MOONEY (0093332)
                                          Attorneys for Plaintiff
                                          300 Courtyard Square
                                          80 South Summit Street
                                          Akron, OH 44308-1736
                                          (330) 253-5454
                                          (330) 253-6524 Fax
                                          Email: paul@perantinides.com
                                                 mmooney@perantinides.com

                                            16
     Case: 1:19-cv-02995-JG Doc #: 26 Filed: 05/11/20 17 of 17. PageID #: 330




                              CERTIFICATE OF SERVICE


I hereby certify that on February 19, 2020, a copy of the foregoing Response To
Defendants’ Motion To Dismiss For Failure To State A Claim, And Alternative Motion
For Leave To Amend Complaint was filed electronically. Notice of this filing will be sent
by operation of the Court’s electronic filing system. All parties not capable of receiving
electronic documents will be served by regular U.S. Mail. Parties may access this filing
through the Court’s electronic filing system.



                                         /s/    Matthew A. Mooney
                                         PAUL G. PERANTINIDES (0006618)
                                         MATTHEW A. MOONEY (0093332)
                                         Attorneys for Plaintiff



PGP:MAM




                                           17
